ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Richard Paul Clem took over representation of a client from a suspended attorney and was informed by that attorney that the client had made a false statement in a deposition, that the falsity was repeated at trial and only was revealed on cross-examination of the client, and that respondent failed to take reasonable remedial measures in regard to the false statements; and
WHEREAS, respondent withdrew his answer to the petition, acknowledging that the allegations would be deemed admitted, and
WHEREAS, the Director and respondent have entered into a stipulation jointly recommending a public reprimand and payments by respondent of $750 in costs and $41 in disbursements; and
WHEREAS, the court has independently reviewed the record and agrees that the admitted conduct by respondent warrants the recommended disposition,
IT IS HEREBY ORDERED that respondent Richard Paul Clem is publicly reprimanded.
The Director is awarded costs in the amount of $750 and disbursements of $41.
BY THE COURT:
/s/M. Jeanne Coyne M. Jeanne Coyne Associate Justice